Title: Joseph Dougherty to Thomas Jefferson, 15 February 1815
From: Dougherty, Joseph
To: Jefferson, Thomas


          
            Dear Sir. Washington City Feb. 15th 1815
            Thinking that I might profit thomthing by being employd to to superintend the bringing your library to Washington: I offered my Services to the library committe—who asked me what I would ask to bring it—to which I could not give a satisfactory answer before I heard from you.
            will you Sir do me the favour to Say; how many waggons yo in your opinion would be required to bring the books—whether any waggons could be procured in your neighbourhood—whether boxes: or plank to make boxs can be had there—how many days a waggon could travel it in—and how many boxes; and what they the probable cost.
            waggoners ask 8 dollars per day.
            As the library committe, as also myself, will be guided by the contents of your letter to me: will you please Sir to write me as Soon as you can make it convenient.
            I am Sir your Humble ServtJos Dougherty
          
          
            The treaty of piece betwen the U.S & G.B. was laid befor the Senate to day.
            The Senate adj without before they acted on it. It is generally Supposed that it will be confirmd
            J. D.
          
        